DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed March 25, 2022.
	Claims 1-9 are pending.  Claims 1-2 are amended.  Claim 1 is independent.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is below the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Katoh (U.S. 2016/0373264) and Wik et al. (U.S. 5,796,650; hereinafter “Wik”).
Regarding independent claim 1, Katoh teaches a physically unclonable function (PUF) circuit (Fig. 18) comprising:
at least a program control transistor (Fig. 18: 405) comprising a gate coupled to a program control line (Fig. 18: WL0-1), a drain region coupled to a bit line (Fig. 18: 405 comprising drain region coupled to BL), and a source region coupled to a source line (Fig. 18: 405 comprising source region coupled to SL);
at least a program select transistor (Fig. 18: 24) comprising a gate coupled to a program select line (Fig. 18: WL0), a drain region, and a source region (Fig. 18: 24 comprises a drain region and a source region).
Katoh is silent with respect to at least a program select transistor comprising a gate coupled to a program select line, a drain region, and a source region coupled to a ground line, at least a read select transistor comprising a gate coupled to a read select line, a drain region coupled to the bit line, and a source region, and at least a PUF bit storage transistor, the at least PUF bit storage comprising a drain region coupled to the source region of the at least a read select transistor, a source region coupled to the source line, and a gate electrode coupled to the source region of the at least a program select transistor.
However, Katoh teaches that the specifics of the structures and/or functions can be substantially modified, see page 30, par. 0333.
Wik teaches a program select transistor (Fig. 2: 324) comprising a gate coupled to a program select line (Fig. 2: 212), a drain region (Fig. 2: 324 comprising a drain region couple to 321, and a source region coupled to a ground line (Fig. 2: 324 comprising a source region coupled to 206 which can receive a logic low level, see col. 6, ll. 28-30);
at least a read select transistor (Fig. 2: 320) comprising a gate coupled to a read select line (Fig. 2: 314), a drain region coupled to the bit line (Fig. 2: 320 comprising a drain region coupled to 316), and a source region (Fig. 2: 320 comprising a source region coupled to 322), and
a least a PUF bit storage transistor (Fig. 2: 322), the at least a PUF bit storage transistor comprising:
a drain region coupled to the source region of the at least a read select transistor (Fig. 2: 322 comprising a drain region coupled to 320);
a source region coupled to the source line (Fig. 2: 323 coupled to ground); and
a gate electrode coupled to the source region of the at least a program select transistor (Fig. 2: 321 electrically coupled to source region of 324).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Katoh with the teachings of Wik for the purpose of having reduced leakage current and increased reliability of a memory device, see Wik’s col. 6, ll. 43-44, with a digital area 404 as shown in Katoh’s Fig. 18 that provides protection against reproduction of data, see Katoh’s page 22, par. 0262.
As discussed above, the combine apparatus is substantially identical in structure to the claimed “PUF circuit,” where the differences reside only in the remaining limitations relating to properties of “the PUF bit storage transistor having a gate-to-source/drain breakdown voltage lower than a gate-to-channel breakdown voltage and a gated source/drain junction breakdown voltage.”
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). The combine apparatus appears to be identical to applicant’s device, and thus the prior art apparatus is substantially identical to claimed apparatus, for which the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device is incapable of performing the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I). Applicant is also reminded that claim limitations directed to the manner of operating do not distinguish an apparatus claim from the prior art apparatus. MPEP 2114(II) (“Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art”).
Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 2, there is no teaching or suggestion in the prior art of record to provide the recited substrate, wherein the at least a PUF bit storage transistor further comprises a channel region formed between the drain region of the at least a PUF bit storage transistor and the source region of the at least a PUF bit storage transistor, and a gate dielectric layer having a first portion formed on the drain region of the at least a PUF bit storage transistor, a second portion formed on the source region of the at least a PUF bit storage transistor, and a main portion formed on the channel region and between the first portion and the second portion, and wherein the drain region of the at least a PUF bit storage transistor and the source region of the at least a PUF bit storage transistor are formed on the substrate the gate electrode is formed on the main portion of the gate dielectric layer, and thicknesses of the first portion of the gate dielectric layer and the second portion of the gate dielectric layer are smaller than a thickness of the main portion of the gate dielectric layer.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825